Citation Nr: 0639421	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  01-03 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hepatitis C.


WITNESSES AT HEARING ON APPEAL

Appellant and S.D.


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2000 rating 
decision rendered by the Seattle, Washington, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In July 2004 and February 2005, the Board remanded the case 
for evidentiary development.  The requested action has been 
completed and the case has been returned to the Board for 
further appellate consideration.


FINDING OF FACT

The evidence for and the evidence against a finding that the 
veteran developed hepatitis C during service is in relative 
equipoise.  


CONCLUSION OF LAW

Hepatitis C was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2006).  Where 
there is a chronic disease shown as such in service or within 
the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2006).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." 

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2006).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  Mere technical violation of 
police regulations or ordinances will not per se constitute 
willful misconduct.  Willful misconduct will not be 
determinative unless the proximate cause of injury, disease 
or death. (See §§ 3.310, 3.302.) 38 C.F.R. § 3.1(n).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs. 38 C.F.R. § 
3.301 (a).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  38 C.F.R. § 3.301(c)(3).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

The Board points out that risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  VBA letter 211B (98-110) 
November 30, 1998.


Analysis

The evidence shows that the veteran has current residual 
disability from a prior hepatitis C infection.  In fact, a VA 
physician, while noting that the veteran had no detectable 
viral load or active evidence of hepatitis, opined following 
an examination in June 2006 that the veteran had no evidence 
of residual disability "other than the fatigue he 
experiences."

Having determined that the veteran current has residual 
disability from hepatitis C infection, in this case fatigue, 
the Board must now determine whether the veteran's hepatitis 
C infection is etiologically related to his active military 
service.  The veteran has asserted that his current hepatitis 
C, or residuals thereof, was incurred during his active 
military service.  In particular, he asserts several 
different in-service risk factors or events that he believes 
may have resulted in his hepatitis C infection.  These 
include being stabbed, sustaining a laceration of his 
forehead, obtaining tattoos across his shoulder and upper 
arms, and in-service intravenous (IV) drug use.  

Private treatment records from Dr. R. Stein, dated in March 
1996 note that the veteran tested positive for the hepatitis 
C antibody.  It was noted that the veteran had a "long 
history of IV heroine use, but had not used an IV drugs or 
had alcohol intake for the past 9 years."  In a subsequent 
statement in October 2000, Dr. Stein noted that the veteran 
had abnormal liver enzymes in the early 1970s which were very 
likely a reflection of infection with hepatitis C.  However, 
Dr. Stein did not proffer and opinion as to the cause of the 
veteran's infection.  

In August 2004 a VA examiner opined that the veteran's 
hepatitis C originated during service.  The examiner noted 
that veteran's reported in-service risk factors included the 
application of tattoos, IV drug use, sexual contact, and 
wounds during which his blood came in contact with another 
person's blood.  The examiner opined that despite a raised 
suspicion of syphilis during service, the veteran's sexual 
activity during service was not convincing as a risk factor.  
With respect to the veteran assertion that he was exposed to 
contaminated blood during the service, the Board notes that a 
bare transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  While the veteran's service medical 
records show that he was treated for a laceration of his 
forehead, there is no evidence that he came in contact with 
another person's blood.  The Board accordingly finds the 
veteran's contention that he contracted hepatitis C through 
contaminated blood to be unpersuasive.

With respect to the remaining two risk factors, IV drug use 
and in-service tattoo application, the Board has doubt as to 
which factor resulted in the veteran's hepatitis C infection.  
The evidence shows that the veteran used IV drugs during 
service.  The law provides that compensation shall not be 
paid if the disability is the result of the abuse of drugs.  
38 U.S.C.A. § 1110.   Thus compensation for any disability as 
a result of this drug use would be precluded.  The Board 
notes that the AOJ has not made a line of duty determination 
regarding the veteran's in-service drug use.  

However, the VA physician also opined that the veteran's 
application of tattoos could have caused his hepatitis.  The 
veteran's service entrance examination is negative for any 
tattoos while his service separation examination notes that 
he had tattoos on his arm.  Thus, it is conceivable that he 
developed hepatitis while obtaining his tattoo.  

There is no indication from the record that either one of the 
foregoing risk factors was more likely than the other to be 
the cause of the veteran's hepatitis C infection.  While the 
Board has considered remanding the case for an additional 
medical opinion, such opinion would likely be speculative.  
Thus, the Board concludes that the evidence for and the 
evidence against a finding that the veteran's hepatitis was 
incurred during active service are in relative equipoise.  
Applying the benefit of the doubt doctrine in the veteran's 
favor, service connection for residuals of hepatitis C is 
granted.  




ORDER

Service connection for residuals of hepatitis C is granted.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


